On order of the Court, the application for leave to appeal the June 19, 2017 order of the Court of Appeals and the motion to remand are considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the June 19, 2017 order of the Court of Appeals, and the September 16, 2016 order of the Wayne Circuit Court denying the defendant's motion for an evidentiary hearing. We REMAND this case to the Wayne Circuit Court for further proceedings. The defendant filed three post-judgment motions in the circuit court: a motion to appoint counsel, a motion for an evidentiary hearing, and a motion for relief from judgment. While these motions are not listed in the register of actions, they are stamped "received" July 26, 2016, and are contained in the lower court file. The circuit court's September 16, 2016 order denied the motion for an evidentiary hearing, but there is no order in the circuit court record addressing the other motions. On remand, the circuit court shall rule on the defendant's other pending motions, and shall reconsider the motion for an evidentiary hearing in light of the arguments made in *255the defendant's related motion for relief from judgment.
We do not retain jurisdiction.